MEMORANDUM ***
Wallace E. James and Violet F. James appeal the district court’s summary judgment upholding the Commissioner of the Social Security Administration’s decision denying Wallace James’ application for Social Security Disability Insurance Benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo the district court’s order affirming the Administrative Law Judge’s (“ALJ”) denial of benefits, and we will uphold the decision denying benefits if the ALJ applied the proper legal standard and if there is substantial evidence to support the decision. Smolen v. Chafer, 80 F.3d 1273, 1279 (9th Cir.1996). We affirm.
We agree with the district court that substantial evidence supports the ALJ’s decision that Wallace James is not disabled because he has the residual functional capacity to perform medium work. See Mayes v. Massanari, 276 F.3d 453, 459-461 (9th Cir.2001). The ALJ gave specific and legitimate reasons for rejecting Dr. Duarte’s controverted opinion. See Holohan v. Massanari, 246 F.3d 1195, 1203 (9th Cir.2001).
We are unpersuaded by James’ remaining contentions about his credibility, his request for cross-examination, and the magistrate judge’s report and recommendation.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.